Name: Commission Regulation (EC) No 1900/2002 of 24 October 2002 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: food technology;  plant product;  free movement of capital;  EU finance;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1900Commission Regulation (EC) No 1900/2002 of 24 October 2002 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 Official Journal L 287 , 25/10/2002 P. 0015 - 0015Commission Regulation (EC) No 1900/2002of 24 October 2002amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92, of 30 June 1992, on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 10(4) thereof,Whereas:(1) In accordance with Article 4 of Regulation (EC) No 1249/96(3), as last amended by Regulation (EC) No 597/2002(4), the Commission uses the quotations for US Barley No 2 on the Minneapolis Grain Exchange to determine the representative cif import price for barley. If these quotations are not representative, fob quotations available in the United States of America are used instead. In the summer months, the Commission normally uses the fob quotations for barley in Duluth (Great Lakes). In the wintertime, however, and due to the Great Lakes freeze over, other fob quotations are normally used (Gulf or Portland).(2) The second footnote of annex II to Regulation (EC) No 1249/96 stipulates that an amount corresponding to the freight cost, from the place of the quotation to the Gulf of Mexico, must be taken into account. As a result of using of the fob quotation in Portland, some distortions have occurred in the calculation of the representative cif import price for barley. As the barley-producing areas are situated in the north-central States of the United States of America, the distances to be covered and, in consequence, the freight costs from the production areas to the export ports are all similar. The requirement to take account of the freight costs between the selected port of fob quotation and the Gulf of Mexico should therefore be removed.(3) Consequently, Commission Regulation (EC) No 1249/96 must be amended.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The second footnote in Annex II to Regulation (EC) No 1249/96 is replaced by the following: "Where no quotation is available that can be used to calculate a representative cif import price, the most representative fob quotations publicly available in the United States of America shall be used."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 91, 6.4.2002, p. 9.